Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated January 28, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Specification
The disclosure has been objected to because of minor informalities.
	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
I.	Claims 3, 9-13 and 15 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 3, 9-13 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 10 and 15 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. 
	The rejection of claims 10 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1, 3-6, 8 and 13-14 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (“Study of Hard Chromium Plating from Trivalent Chromium Electrolyte,” Key Engineering Materials (2008), Vols. 373-374, pp. 200-203. Trans Tech Publications Ltd.).
	The rejection of claims 1, 3-6, 8 and 13-14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim(s) 9-12 and 15 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. (“Study of Hard Chromium Plating from Trivalent Chromium Electrolyte,” Key Engineering Materials (2008), Vols. 373-374, pp. 200-203. Trans Tech Publications Ltd.) as applied to claims 1, 3-6, 8 and 13-14 above.
	The rejection of claims 9-12 and 15 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li et al. as applied to claims 1, 3-6, 8 and 13-14 

above has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 2 has been rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Study of Hard Chromium Plating from Trivalent Chromium Electrolyte,” Key Engineering Materials (2008), Vols. 373-374, pp. 200-203. Trans Tech Publications Ltd.) as applied to claims 1, 3-6, 8 and 13-14 above, and further in view of Hong et al. (“Hard Chromium Plating from Trivalent Chromium Solution,” Plating and Surface Finishing (2001 Mar 1), Vol. 88, No. 3, pp. 69-75).
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claims 1, 3-6, 8 and 13-14 above, and further in view of Hong et al. is withdrawn in view of applicant’s amendment.

II.	Claim 7 has been rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“Study of Hard Chromium Plating from Trivalent Chromium Electrolyte,” Key Engineering Materials (2008), Vol. 373, pp. 200-203. Trans Tech Publications Ltd.) as applied to claims 1, 3-6, 8 and 13-14 above, and further in view of Kwon et al. (US Patent Application Publication No. 2012/0024714 A1).
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claims 1, 3-6, 8 and 13-14 above, and further in view of Kwon et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
Composition
I.	Claims 1-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of WO 2012/133613 (‘613).
	Regarding claim 1, Huang teaches an aqueous liquid composition for the electrolytic deposition of a chromium coating on the surface of a substrate, said composition (= the trivalent chromium electroplating solution) [page 1, [0016]] containing:
• 0.4 to 0.9 mol/l of trivalent chromium salt (= 0.2-1.4 mole/L of trivalent chromium salt) [page 1, [0017]], 
• 0.6 to 0.9 mol of glycine (= 0.2-4.2 mole/L of the complex agent that is selected from the group consisting of urea (carbamide), glycine (aminoacetic acid), hydroxyacetic acid, formic acid, dissoluble salts of acids, and dissoluble salts of urea) [page 1, [0018]], 
• an alkali metal salt (= the conductive salt component that is a mixture having at least two components selected from the group consisting of ammonium chloride, sodium chloride, potassium chloride, magnesium chloride, ammonium sulfate, sodium sulfate, potassium sulfate, and magnesium sulfate) [page 1, [0019]], 
• an aluminium salt (= the buffering agent that is selected from the group consisting of boric acid, aluminum chloride, aluminum sulfate, and hydrates of foregoing components) [page 1, [0020]] and 

• optionally an ammonium salt (= the additive that is selected from the group consisting of ammonium bromide, sodium bromide, potassium bromide, and a mixture of the foregoing components) [page 1, [0021]], and
said composition being devoid of boric acid and borate (page 1, [0017] to [0021]).
The composition of Huang differs from the instant invention because Huang does not disclose the composition having a pH of between 0 and 1. 
	WO ‘613 teaches a trivalent chromium plating solution (page 2, lines 50-52). The pH of the plating solution can be maintained preferably 0.5 to 2.0 (page 2, lines 70-71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by Huang with wherein composition has a pH of between 0 and 1 because:
(i)  If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	(ii)  A trivalent chromium plating solution having a pH of 0.5 to 2.0 provides a chromium film when electrolytically plated.
	Regarding claim 2, Huang teaches wherein the concentration of trivalent chromium salt is between 0.7 and 0.9 mol/l (= 0.2-1.4 mole/L of trivalent chromium salt) [page 1, [0017]].
Regarding claim 3, Huang teaches wherein at least one of said trivalent chromium salt, said alkali metal salt, said aluminium salt and, where applicable, said ammonium salt, is selected from group consisting of chlorides, iodides, fluorides, carboxylates, carbonates, 

nitrates, nitrites, phosphates, phosphites, acetates, bromides, sulphates, sulphites, sulfamates, sulfonates, thiocyanates, any one of the mixtures thereof (page 1, [0017] to [0021]).
	Regarding claim 4, Huang teaches wherein the concentration of aluminium salt is between 0.06 and 0.7 mol/l (= 0.1-0.8 mole/L of the buffering agent that is selected from the group consisting of boric acid, aluminum chloride, aluminum sulfate, and hydrates of foregoing components) [page 1, [0020]].
	Regarding claim 5, Huang teaches wherein the concentration of alkali metal salt is between 0.2 and 1.9 mol/l (= 1.0-3.0 mole/L of the conductive salt component that is a mixture having at least two components selected from the group consisting of ammonium chloride, sodium chloride, potassium chloride, magnesium chloride, ammonium sulfate, sodium sulfate, potassium sulfate, and magnesium sulfate) [page 1, [0019]].
	Regarding claim 6, Huang teaches wherein the concentration of ammonium salt is between 0 and 1.0 mol/l (= 0.01-0.25 mole/L of the additive that is selected from the group consisting of ammonium bromide, sodium bromide, potassium bromide, and a mixture of the foregoing components) [page 1, [0021]].
	Regarding claim 7, Huang teaches wherein the concentration of alkali metal salt is between 0.2 and 1.3 mol/l (= 1.0-3.0 mole/L of the conductive salt component that is a mixture having at least two components selected from the group consisting of ammonium chloride, sodium chloride, potassium chloride, magnesium chloride, ammonium sulfate, sodium sulfate, potassium sulfate, and magnesium sulfate) [page 1, [0019]].
The composition of Huang differs from the instant invention because Huang does not 

disclose wherein the concentration of ammonium salt is between 0.5 and 0.8 mol/l.
	Huang teaches 0.01-0.25 mole/L of the additive that is selected from the group consisting of ammonium bromide, sodium bromide, potassium bromide, and a mixture of the foregoing components (page 1, [0021]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of ammonium salt described by Huang with where wherein the concentration of ammonium salt is between 0.5 and 0.8 mol/l because:
(i)  A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
(ii)  It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].

	Regarding claim 8, Huang teaches wherein the composition is devoid of ammonium salt (= the additive that is selected from the group consisting of ammonium bromide, sodium bromide, potassium bromide, and a mixture of the foregoing components) [page 1, [0021]] and the concentration of alkali metal salt is between 1.5 and 1.9 mol/l (= 1.0-3.0 mole/L of the conductive salt component that is a mixture having at least two components selected from the group consisting of ammonium chloride, sodium chloride, potassium chloride, magnesium chloride, ammonium sulfate, sodium sulfate, potassium sulfate, and magnesium sulfate) [page 1, [0019]].
	Regarding claim 13, Huang teaches wherein a plurality of said trivalent chromium salt, said alkali metal salt, said aluminium salt and, where applicable, said ammonium salt, are selected the group consisting of chlorides, iodides, fluorides, carboxylates, carbonates, nitrates, nitrites, phosphates, phosphites, acetates, bromides, sulphates, sulphites, sulfamates, sulfonates, thiocyanates, any one of the mixtures thereof (page 1, [0017] to [0021]).
	Regarding claim 14, Huang teaches wherein the concentration of aluminium salt is between 0.2 and 0.3 mol/l (= 0.1-0.8 mole/L of the buffering agent that is selected from the group consisting of boric acid, aluminum chloride, aluminum sulfate, and hydrates of foregoing components) [page 1, [0020]].

Method
II.	Claims 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Patent Application Publication No. 2008/0169199) in view of WO 2012/133613 

(‘613) as applied to claims 1-8 and 13-14 above.
	Huang and WO ‘613 are as applied above and incorporated herein.
	Regarding claim 9, Huang teaches a method for the electrolytic deposition of a chromium coating on the surface of a substrate, comprising:
- immersing said substrate (= a workpiece) [page 2, [0024]] and anode (= the auxiliary electrodes) [page 2, [0032]] in a bath of aqueous composition according to claim 1 (see I. above), 
- and applying a current between said substrate and said anode (= a fixed current is applied across the workpiece and the auxiliary electrodes) [page 2, [0032]].
Regarding claim 10, wherein said current is a continuous current (= a fixed current) [page 2, [0032]].
Regarding claim 11, Huang teaches wherein the temperature of said bath is between 20°C and 80°C (= wherein, the temperature for the trivalent chromium electroplating on the workpiece is in the range of 1 to 60o C) [page 2, [0037]].
Regarding claim 12, the method of Huang differs from the instant invention because Huang does not disclose wherein applying current between the substrate and the anode is carried out for a suitable duration for forming on the surface of the substrate a chromium coating with a thickness of between 5 and 500 µm.
Huang teaches that the hard chromium deposit has a thickness higher than 1 µm and is used for wear and corrosion resistance. The trivalent chromium electroplating bath and its electroplating process in the present invention can be applied to obtain both the decorative 

and hard chromium deposits through electroplating (page 1, [0015]).
WO ‘613 teaches that:
The plating film obtained by electrolytic plating under the above conditions has an industrially satisfactory film thickness. The film thickness is preferably 3 to 300 µm, more preferably 5 to 100 μm. Further, the plating film obtained by electrolytic plating under the above conditions is excellent in film characteristics such as wear resistance and corrosion resistance. Therefore, by using the trivalent chromium plating solution of the present invention to plate various members, particularly sliding members such as piston rings, rolls, and shock absorbers, the necessary characteristics can be imparted to these members. Can be done (page 7, lines 267-274).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the applied current between the substrate and the anode described by Huang with wherein applying current between the substrate and the anode is carried out for a suitable duration for forming on the surface of the substrate a chromium coating with a thickness of between 5 and 500 µm because applying the current until a chromium film thickness is 3 to 300 µm is an industrially satisfactory film thickness having excellent wear resistance and corrosion resistance.
	Regarding claim 15, Huang teaches wherein the density of said continuous current is between 10 and 100 A/dm2 (= wherein, the fixed current provided by the additional power supply has a range from 5 to 95 ampere per square decimeter) [page 2, [0036]].

Composition
III.	Claims 1-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/133613 (‘613) in view of Süvegh et al. (“Application of Positron Lifetime 

Spectroscopy to the Study of Electrodeposited Chromium Layers,” Journal of Electroanalytical Chemistry (1998 Sep 15), Vol. 455, Nos. 1-2, pp. 69-73).
	Regarding claim 1, WO ‘613 teaches an aqueous liquid composition for the electrolytic deposition of a chromium coating on the surface of a substrate, said composition (= the trivalent chromium plating solution) [page 2, line 50] containing:
• 0.4 to 0.9 mol/l of trivalent chromium salt (= the concentration of trivalent chromium in the plating solution is preferably 0.2 to 1.4 mol / liter) [page 2, lines 60-61], 
• 0.6 to 0.9 mol (= the concentration of the aminocarboxylic acid compound in the plating solution is preferably 0.4 to 1.7 mol / liter) [page 3, lines 84-85] of glycine (= glycine) [page 3, line 1], 
• an alkali metal salt (= sodium carbonate) [page 2, line 67] and 
• optionally an ammonium salt (= ammonium sulfamate) [page 3, line 94], and
having a pH of between 0 and 1 (= the pH of the plating solution can be maintained preferably 0.5 to 2.0) [page 2, lines 70-71], said composition being devoid of boric acid and borate (page 2, lines 50-52).
The composition of WO ‘613 differs from the instant invention because WO ‘613 does not disclose an aluminium salt.
Suvegh teaches in addition, 0.45 M AlCl3, was present as a catalyst (page 70, left column, lines 2-3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition described by WO ‘613 

with an aluminium salt because 0.45 M AlCl3 is a catalyst in a Cr(III)-based solution for electrodepositing chromium.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, WO ‘613 teaches wherein the concentration of trivalent chromium salt is between 0.7 and 0.9 mol/l (= the concentration of trivalent chromium in the plating solution is preferably 0.2 to 1.4 mol / liter) [page 2, lines 60-61].
	Regarding claim 3, WO ‘613 teaches wherein at least one of said trivalent chromium salt, said alkali metal salt, said aluminium salt (Suvegh: page 70, left column, lines 2-3) and, where applicable, said ammonium salt, is selected from group consisting of chlorides, iodides, fluorides, carboxylates, carbonates, nitrates, nitrites, phosphates, phosphites, acetates, bromides, sulphates, sulphites, sulfamates, sulfonates, thiocyanates, any one of the mixtures thereof (page 2, line 53 to page 3, line 103).
Regarding claim 4, Suvegh teaches wherein the concentration of aluminium salt is between 0.06 and 0.7 mol/l (= in addition, 0.45 M AlCl3, was present as a catalyst) [page 70, left column, lines 2-3].
Regarding claim 5, the composition of WO ‘613 differs from the instant invention 

because WO ‘613 does not disclose wherein the concentration of alkali metal salt is between 0.2 and 1.9 mol/l.
	WO ‘613 teaches pH buffers including sodium carbonate (page 2, line 67). The blending amount of the pH buffer can be such that the pH of the plating solution can be maintained preferably 0.5 to 2.0 (page 2, lines 70-71).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the alkali metal salt described by WO ‘613 with wherein the concentration of alkali metal salt is between 0.2 and 1.9 mol/l because considering that WO ‘613 is silent as to the specific concentration of the alkali metal salt, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the alkali metal salt through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Regarding claim 6, WO ‘613 teaches wherein the concentration of ammonium salt (= ammonium sulfamate) [page 3, line 94] is between 0 and 1.0 mol/l (= the concentration of sulfmate in the plating solution is preferably 0.4 to 2.1 mol/liter) [page 3, lines 102-103].

	Regarding claim 7, the composition of WO ‘613 differs from the instant invention because WO ‘613 does not disclose wherein the concentration of ammonium salt is between 0.5 and 0.8 mol/l and the concentration of alkali metal salt is between 0.2 and 1.3 mol/l.
WO ‘613 teaches pH buffers including ammonium sulfate (page 2, line 66) and sodium carbonate (page 2, line 67). The blending amount of the pH buffer can be such that the pH of the plating solution can be maintained preferably 0.5 to 2.0 (page 2, lines 70-71).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the ammonium salt  and the concentration of the alkali metal salt described by WO ‘613 with wherein the concentration of ammonium salt is between 0.5 and 0.8 mol/l and the concentration of alkali metal salt is between 0.2 and 1.3 mol/l because considering that WO ‘613 is silent as to the specific concentrations of the ammonium salt and the alkali metal salt, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentrations of the ammonium salt and the alkali metal salt through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

	Regarding claim 8, WO ‘613 teaches wherein the composition is devoid of ammonium salt (= as the sulfamate, for example, ammonium sulfamate, sodium sulfamate or potassium sulfamate can be used) [page 3, lines 94-95].
	The composition of WO ‘613 differs from the instant invention because WO ‘613 does not disclose the concentration of alkali metal salt is between 1.5 and 1.9 mol/l.
WO ‘613 teaches pH buffers including sodium carbonate (page 2, line 67). The blending amount of the pH buffer can be such that the pH of the plating solution can be maintained preferably 0.5 to 2.0 (page 2, lines 70-71).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of the alkali metal salt described by WO ‘613 with wherein the concentration of alkali metal salt is between 1.5 and 
1.9 mol/l because considering that WO ‘613 is silent as to the specific concentration of the alkali metal salt, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art to have optimized the concentration of the alkali metal salt through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

	Regarding claim 13, WO ‘613 teaches wherein a plurality of said trivalent chromium salt, said alkali metal salt, said aluminium salt (Suvegh: page 70, left column, lines 2-3) and, where applicable, said ammonium salt, are selected the group consisting of chlorides, iodides, fluorides, carboxylates, carbonates, nitrates, nitrites, phosphates, phosphites, acetates, bromides, sulphates, sulphites, sulfamates, sulfonates, thiocyanates, any one of the mixtures thereof (page 2, line 53 to page 3, line 103).
	Regarding claim 14, the composition of WO ‘613 differs from the instant invention because WO ‘613 does not disclose wherein the concentration of aluminium salt is between 0.2 and 0.3 mol/l.
Suvegh teaches in addition, 0.45 M AlCl3, was present as a catalyst (page 70, left column, lines 2-3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the concentration of aluminium salt described by the WO ‘613 combination with wherein the concentration of aluminium salt is between 0.2 and 0.3 mol/l because it has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general 

conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
	
Method
IV.	Claim 9-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/133613 (‘613) in view of Süvegh et al. (“Application of Positron Lifetime Spectroscopy to the Study of Electrodeposited Chromium Layers,” Journal of Electroanalytical Chemistry (1998 
Sep 15), Vol. 455, Nos. 1-2, pp. 69-73) as applied to claims 1-8 and 13-14 above.
	WO ‘613 and Suvegh are as applied above and incorporated herein.
	Regarding claim 9, WO ‘613 teaches a method for the electrolytic deposition of a chromium coating on the surface of a substrate, comprising:
- immersing said substrate (= as the cathode, an object to be plated can be used) [page 7, lines 258-259] and anode (= as the anode, graphite or various dimension-stabilized anodes (DSA), for example a Ti-Pt electrode can be used) [page 7, lines 257-258] in a bath of aqueous composition according to claim 1 (see III. above), 
- and applying a current between said substrate and said anode (= the current density is preferably set to 15 to 60 A/dm2) [page 7, line 256].
	Regarding claim 10, WO ‘613 teaches wherein said current is a continuous current (= the current density is preferably set to 15 to 60 A/dm2) [page 7, line 256].
	Regarding claim 11, WO ‘613 teaches wherein the temperature of said bath is between 

20°C and 80°C (= the temperature of the plating bath is preferably set to 30 to 60o C) [page 7, line 255].
	Regarding claim 12, WO ‘613 teaches wherein applying current between the substrate and the anode is carried out for a suitable duration for forming on the surface of the substrate a chromium coating with a thickness of between 5 and 500 µm (= the film thickness is preferably 3 to 300 µm) [page 7, line 268].
	Regarding claim 15, WO ‘613 teaches wherein the density of said continuous current is between 10 and 100 A/dm2 (= the current density is preferably set to 15 to 60 A/dm2) [page 7, lines 256].

Applicant's amendment necessitated the new ground(s) of rejection presented in this 
Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 10, 2022